USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC#:

 

ne
DATE FILED: 27 $*20 —

 

UNITED STATES OF AMERICA,

19-cv-6892 (ALC)
Plaintiff,

-against-

ORDER
$409,805 IN UNITED STATES CURRENCY,

Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

The parties should submit a joint status report in this matter by February 19,2020 _

ssonnamn (Ante 7 20

Dated: February 5, 2020

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 

 
